Citation Nr: 1531958	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-26 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a bilateral ankle disability. 

5.  Entitlement to service connection for a bilateral knee disability. 

6.  Entitlement to service connection for a bilateral elbow disability.

7.  Entitlement to a disability rating in excess of 20 percent for left radiculopathy L3-4.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty January 1958 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a videoconference hearing in May 2015.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to an increased rating for bilateral lower radiculopathy of the lower extremities, an increased rating for bilateral hearing loss, and service connection for posttraumatic stress disorder and other acquired psychiatric disabilities has been raised by the record in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased disability rating in excess of 20 percent for left radiculopathy L3-4 and entitlement to service connection for hemorrhoids, a bilateral ankle, knee, elbow, and shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A January 1979 rating decision denied service connection for left shoulder bursitis; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a left shoulder disability has been received since the January 1979 rating decision.


CONCLUSIONS OF LAW

1.  The January 1979 rating decision is final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the January 1979 denial of service connection for a left shoulder disability to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Shoulders

In this decision, the Board grants reopening of the claim for entitlement to service connection for a left shoulder disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding the reopening of that claim.  

The Veteran seeks to reopen claims of entitlement to service connection for a shoulder disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for a left shoulder disability was originally denied in January 1979.  The Veteran did not file a notice of disagreement regarding the January 1979 rating decision.  Therefore, that decision became final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).  The Veteran also did not submit any information or evidence within one year of the January 1979 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final rating decision in January 1979, VA has received additional evidence, including medical evidence showing a current diagnosis of a left shoulder disability.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a left shoulder disability.


ORDER

New and material evidence having been received, a claim of entitlement to service connection for a left shoulder disability is reopened, and, to that extent, the claim is granted.


REMAND

In the May 2015 statement, the Veteran and his representative asserted that his low back symptoms have significantly worsened during the course of the claim.  As the Veteran asserted a worsening of the his disability and since it has been several years since the most recent VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Weggenmann v. Brown, 5 Vet, App. 281 (1993).

The Board notes that service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Although a nexus opinion was obtained regarding the Veteran's other orthopedic complaints, the examiners did not address the issue of aggravation.  Therefore, the Board finds these opinions to be inadequate.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  Therefore, based on the inadequate opinions, the claims must be remanded to obtain a new examination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file, VA treatment records for the Veteran dated form August 2014 to the present. All attempts to obtain these records must be documented in the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge of any worsening in symptoms associated with his spine, or any knowledge of the onset of a disability of the shoulders, elbows, ankles, or knees. The Veteran should be provided a reasonable amount of time to submit this lay evidence.

3.  Schedule the Veteran for a VA examination so as to determine the extent of any low back disability and bilateral radiculopathy of the lower extremities.  The examiner should also provide the requested opinions below regarding the Veteran's knees, ankles, elbows, and shoulders.  All tests and studies deemed necessary by the examiner shall be conducted.

The examiner should identify all spinal orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine.

In addition, if possible, the examiner should state whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

Further, the examiner should also discuss the nature and severity of any neurological symptoms, to include any radiculopathy.  The examiner must also state whether the Veteran has any other neurological symptoms, to include bladder or bowel problems, related to her lumbar spine disability.

The examiner should then note any currently diagnosed disability of the ankles, knees, shoulders, and elbows.  If a current diagnosis cannot be provided, the examiner should determine if a diagnosis was present during the period on appeal.  The examiner should respond to the following:

a.)  Is it at least as likely as not (50 percent probability or more) that any ankle, knee, shoulder, or elbow disability began in service, was caused by service, or is otherwise related to service?

b.)  Is it at least as likely as not (50 percent probability or more) that any ankle, knee, shoulder, or elbow disability was caused by the Veteran's service-connected low back disability?  

c.)  Is it at least as likely as not (50 percent probability or more) that any ankle, knee, shoulder, or elbow disability was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected low back disability, to include any over-compensation or guarding in movement or neurological affects?  

All findings and conclusions should be set forth in a legible report.

4.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Then readjudicate the Veteran's claim for higher ratings.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


